Citation Nr: 0309063	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  96-42 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to July 1977.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an April 1996 rating decision 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA), which found no new and material evidence had 
been submitted with which to reopen a previously denied claim 
for service connection for bilateral disability of the 
shoulders.  In March 1999 the Board remanded the veteran's 
case to the RO for additional action.  In a decision of 
January 2000, the Board found that the veteran had submitted 
new and material evidence, in the form of outpatient 
treatment records, with which to reopen his claim.  The Board 
also found that the veteran had submitted a well-grounded 
claim for service connection for a bilateral disability of 
the shoulders.  The well-grounded claim concept has been 
abolished by the VCAA, which is discussed in greater detail 
below.  


FINDINGS OF FACT

1.  The veteran has bilateral shoulder impingement syndrome 
with acromioclavicular arthritis.  

2.  The veteran's bilateral shoulder impingement syndrome 
with acromioclavicular arthritis began in service.  


CONCLUSION OF LAW

The grant of service connection is warranted for bilateral 
shoulder impingement syndrome with acromioclavicular 
arthritis.  38 U.S.C.A. §§  1110, 1131 (West 2002);  38 
C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The veteran argues that he developed shoulder disability 
during active duty for which a grant of service connection is 
warranted.  

The Board will initially discuss certain preliminary matters.  
The Board will then address the pertinent law and regulations 
and their application to the evidence.  


The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, (West 2002) [codified 
as amended at 38 U.S.C.A. § 5100 et seq. ].  The VCAA 
included an enhanced duty on the part of VA to notify 
claimants as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefined 
the obligations of VA with respect to its duty to assist 
claimants in the development of their claims.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  

The VCAA, which was enacted in November 2000, eliminated the 
concept of a well-grounded claim, and superseded the decision 
of the United States Court of Appeals for Veterans Claims 
(the Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. (2000) (per 
curiam), in which the Court held that VA could not assist in 
the development of a claim that was not well grounded.  The 
fact that both the Board and the RO previously considered 
whether the claim was well grounded has been overcome by the 
veteran being apprised both by the Board and the RO of the 
impact of the VCAA on his claim and specifically that the 
concept of whether a claim is well-grounded has been voided.  

The current standard of review is that after the evidence has 
been assembled, it is the Board's responsibility to evaluate 
the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Although the veteran's claim predates the enactment of the 
VCAA, any problems related to previous rating consideration 
under the old standards have been overcome by the fact that 
the veteran has been fully informed of the criteria under 
VCAA currently in effect and applicable to his claim.  
Specifically, this has been accomplished through rating 
decisions under VCAA and supplements to the statement of the 
case explaining the VCAA to the veteran.  Subsequently, the 
Board has insured that all components of the VCAA have been 
complied with through the request for a medical opinion 
regarding the nexus issue in this case.  Although the medical 
records in this case are many, the Board will not delay the 
appellate process by reporting them individually.  It is 
sufficient to say that the Board views the clinical findings 
and answers to questions by VA's examiner to be dispositive 
of the issue on appeal.  

In sum, the veteran he has been notified of the changes 
brought about by the VCAA, including information regarding 
VA's duty to notify him about what evidence was necessary to 
support the claim, VA's duty to assist in developing the 
claim, what evidence was required to establish entitlement, 
what evidence was needed from the veteran and what he could 
do to help.  He was also informed of where and when to send 
evidence, and of what assistance was available from VA, 
including a toll free telephone number to call if he had any 
questions whatsoever.  

The claims file contains numerous statements from the veteran 
and his representative, including hearing testimony 
transcripts.  Neither the veteran nor his representative has 
indicated on any occasion that there is additional pertinent 
evidence available which has not been associated with the 
claims folders and the Board is not aware of any at the time 
this decision is being made.  

By the documents provided the veteran by the RO and the Board 
he has been informed of the impact of the VCAA on his claim 
and advised on how to ensure that all pertinent evidence was 
obtained.  The RO also completed all notification and 
development action pertaining to the VCAA.  There has been 
adjudication of the claim under the VCAA and issuance of an 
appropriate statement of the case.  

In sum, the RO has informed the veteran of VA's duty to 
assist in obtaining evidence pertinent to his claim, what 
evidence was necessary to support the claim, what evidence 
the veteran might submit, and what VA was prepared to do to 
assist him in this regard consistent with the mandates of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(c), (d)).  

With respect to VA's statutory duty to assist the veteran in 
the development of his claim, the VCAA provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The veteran has been provided medical examinations 
that are further discussed below.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  On the basis 
of review of the claims folder, there is no indication that 
the veteran has further evidence or argument to submit.  

In summary, the Board believes that all actions required by 
the VCAA have been undertaken and completed, and the veteran 
does not appear to contend otherwise.  Accordingly, the Board 
will proceed to a decision on the merits and does not 
perceive any potential problem in this regard especially in 
light of the decision entered here.  


Service Connection Law and Regulations

The veteran seeks entitlement to service connection for 
shoulder disability.  Service connection may be granted for 
an injury or disability resulting from personal injury or 
disease incurred in or aggravated by active service; service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2002).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) in service injury or disease, or a service- 
connected disability; and (3) medical evidence of a nexus 
between the service or a service-connected disability and the 
current disability.  Cf. Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  


Factual Background

The service medical records show that the veteran was 
afforded a May 1954 service entrance medical examination.  At 
that time, no disabilities of the shoulders were reported or 
noted.  

The veteran has sought medical care at military facilities 
since his 1977 service retirement.  In June 1984, he was seen 
for a six-year history of shoulder pain.  Reportedly, he had 
tried various medications without success.  A clinical X-ray 
was described as negative.  The assessment was degenerative 
joint disease, by description.

The veteran was afforded a VA special orthopedic examination 
in June 2000 directed to the existence of any shoulder 
disability.  The examiner noted that bilateral shoulder 
impingement syndrome with acromioclavicular arthritis was 
manifest on examination and that the veteran's military 
history reflecting that he performed a lot of overhead 
activity could in fact help contribute to his degenerative 
changes of the acromioclavicular joint and impingement 
syndrome.  

To further clarify this opinion in January 2003 the veteran 
underwent another VA examination with the examiner reviewing 
the claims folder and being asked to respond with a medical 
opinion regarding the likelihood of any shoulder disability 
beginning during service.  The examiner examined the veteran, 
reviewed the claims folder, and concluded that it is at least 
as likely as not that bilateral degenerative changes of the 
acromioclavicular joint and impingement syndrome developed 
while the veteran was in active duty during his service.  
Analysis

Here, there was no evidence of shoulder disability 
preexisting the veteran's entrance on active duty.  The 
evidence reflects that the veteran served on active duty for 
more than 23 years and that he engaged in activities during 
service that required extensive overhead exertional activity 
involved in aircraft maintenance.  Although chronic shoulder 
disability was not diagnosed in service, the veteran sought 
treatment for shoulder problems shortly after retirement from 
his lengthy active service.  There is no objective evidence 
of any post-service shoulder injury.  According to the report 
of a VA examination of January 2003, a VA physician reviewed 
the entire record in conjunction with his observations of the 
veteran, then concluded that it is likely that the veteran's 
bilateral shoulder impingement syndrome with 
acromioclavicular arthritis began in service.  In view of the 
VA examination findings, especially in January 2003, which 
are not challenged by objective evidence to the contrary, it 
is the judgment of the Board that the preponderance of the 
evidence supports a finding that the veteran's bilateral 
shoulder impingement syndrome with acromioclavicular 
arthritis began in service.  For this reason, the grant of 
service connection is warranted for that disability.  

ORDER

Entitlement to service connection for bilateral shoulder 
impingement syndrome with acromioclavicular arthritis is 
granted.  



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

